DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/21 has been entered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by  Miyake et al., U.S. Pat. No. 6,035,169.
Miyake et al. teach:
Regarding independent claim 1, a developing device comprising:
a housing unit (fig 1, the housing of the developing device) that has an opening and houses a developer;
a conveying member (105) that is installed within the housing unit and conveys the developer;
a first rotating member (109) that has an outer peripheral surface to which the developer conveyed by the conveying member adheres;
a regulating unit (fig 3, the protrusion at the top inner wall of the cartridge between the first rotating member and the second rotating member) that protrudes above a movement path of 
a second rotating member (102) that is installed in the opening and has supplied thereto the developer that has moved through a gap between the first rotating member and the regulating unit, wherein the regulating surface is configured to be disposed above a horizontal plane passing through a center of rotation of the first rotating member when the developing device is installed in an image forming apparatus (figs 1, 3).
Regarding claim 2, wherein the regulating unit is installed at an opposite side of the first rotating member to a side where the second rotating member is installed (for the purpose of claim 2 only, the regulating unit is redefined as the protrusion to the right of 109).
Regarding claim 3, wherein the regulating surface, which regulates the movement of the developer, of the regulating unit is arranged with there being a gap between the regulating surface and the outer peripheral surface of the first rotating member, and extends in a direction away from the outer peripheral surface (fig 3).
Regarding claim 4, wherein the first rotating member is formed in a cylindrical shape, a magnetic pole for causing the developer to adhere to the outer peripheral surface of the first rotating member is provided at an inner side of the first rotating member (fig 4), and
the regulating unit is arranged in a position opposing the magnetic pole with the first rotating member therebetween (fig 4 in that there are many poles to choose from, any of which meet this limitation in that for each pole because they oppose each other with respect to their midpoint).
Regarding claim 5, wherein the regulating surface, which regulates the movement of the developer, of the regulating unit faces downward (fig 3).
Regarding claim 6, wherein the developer that has had the movement thereof regulated by the regulating unit drops and is supplied to the conveying member (fig 3).
Regarding claim 7, wherein the regulating unit and the conveying member are provided in such a way that the regulating unit and the conveying member overlap when the regulating unit and the conveying member are viewed from above or below in a vertical direction (fig 3 in that a vertical line can be drawn that intersects both).
Regarding claim 8, a guide surface that is arranged between the second rotating member and the first rotating member, and guides to the second rotating member the developer that has moved through a gap between the first rotating member and the regulating unit (fig 3, for the purpose of claims 8-11 only, the regulating unit is redefined as the protrusion to the right of 109, with the guide surface defined as the protrusion to the left of 109).
Regarding claim 9, wherein the developer that has moved while being guided by the guide surface accumulates in a region located between an outer peripheral surface of the second rotating member and the guide surface (fig 3).
Regarding claim 10, wherein there is a gap between the guide surface and the first rotating member (fig 3).
Regarding claim 11, wherein the guide surface is installed at an opposite side of the first rotating member to a side where the regulating unit is installed (fig 3).
Regarding independent claim 12, a developing device comprising:
a housing unit (fig 1, the housing of the developing device) that has an opening and houses a developer;

a first rotating member (109) that has an outer peripheral surface to which the developer conveyed by the conveying member adheres;
a regulating surface (fig 3, the surface of the protrusion at the top inner wall of the cartridge between the first rotating member and the second rotating member) that is arranged with there being a gap between the regulating surface and the outer peripheral surface of the first rotating member (fig 3), extends in a direction away from the outer peripheral surface (fig 3), the regulating surface is configured to regulate movement of some of the developer that has adhered to the outer peripheral surface (fig 3);
and a second rotating member (102) that is installed in the opening and has supplied thereto the developer that has moved through the gap located between the outer peripheral surface and the regulating surface, wherein the regulating surface is configured to be disposed above a horizontal plane passing through a center of rotation of the first rotating member when the developing device is installed in an image forming apparatus (figs 1, 3).
Regarding independent claim 13, an image forming device comprising:
an image carrier (fig 1 ref 1) that carries an image;
a developing device (4) that causes a developer to adhere to the image carrier and forms an image on a surface of the image carrier; and
a transfer unit (6,7) that transfers the image formed on the surface of the image carrier to a recording material,
wherein the developing device is constituted by the developing device according to Claim 1 (supra).

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209.  The examiner can normally be reached on M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEVAN A AYDIN/Primary Examiner, Art Unit 2852